ORDER
PER CURIAM
Jim Riley and Tom Sears (“tenants”) appeal the judgment of the trial court in favor of Anthony Bequette (“landlord”) ordering tenants to pay back rent in the amount of $3,055.00 and granting landlord possession of the premises located at 421 Brown Street in Union, Missouri (“the residence”). Tenants claim that the court erred in granting judgment in favor of landlord because he did not scrupulously observe every requirement of common law in bringing his action for unlawful detain-er, and landlord did not present evidence of essential elements to an unlawful detain-er action. Additionally, tenants claim that the trial court erred in converting the action to one for rent and possession and subsequently finding against Sears on such action because he was not a lessee.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).